Citation Nr: 0701212	
Decision Date: 01/16/07    Archive Date: 01/25/07

DOCKET NO.  05-01 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a higher level of special monthly 
compensation based on the need for regular aid and 
attendance.

2.  Entitlement to an effective date prior to February 28, 
2003, for the grant of special monthly compensation under 
38 U.S.C.A. § 1114, subsection (s).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to July 
1966 and from August 1966 to March 1971.  

This case comes before the Board of Veterans' Appeal (Board) 
on appeal from a May 2003 rating action rendered by the San 
Diego, California, Regional Office (RO) of the Department of 
Veterans Affairs (VA). 

In May 2006, the veteran testified at a videoconference 
hearing before the undersigned Member of the Board.  A 
transcript of the hearing has been associated with the claims 
folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), is applicable to the 
present appeal.  This law redefines the obligations of VA to 
the appellant with respect to claims for VA benefits.  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

While a letter addressing the VCAA was mailed to the veteran 
in July 2004, the letter does not satisfy the notification 
requirements of the VCAA and the pertinent implementing 
regulation.  In particular, the notice is inadequate as it 
addresses an unrelated claim for service connection and not 
the issues that are the subject of this appeal.  

On remand, the veteran should be provided with VCAA compliant 
letter addressing his claims.  In addition, the veteran was 
neither informed of the evidence VA would obtain on his 
behalf, nor requested to provide evidence in his possession 
that pertains to his claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should send the veteran 
a letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b), to 
include notice that he should submit any 
pertinent evidence in his possession, and 
the notice specified by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The AOJ should provide subsequent due 
process.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



